Citation Nr: 0601605	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  04-22 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than March 22, 2000, 
for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


REMAND

The veteran served on active duty from November 1974 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April 2, 2003, rating actions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which, inter alia, granted entitlement to 
TDIU effective March 22, 2000.  

The veteran's award of TDIU in the April 2, 2003, rating 
decision was predicated on a decision made by the RO in a 
supplemental statement of the case prepared the same day as 
the April 2003 rating decision.  By way of the April 2, 2003, 
supplemental statement of the case, the RO increased the 
evaluation for the veteran's service-connected back 
disability to 60 percent.  The RO concluded that the 
effective date for each award should be March 22, 2000, the 
date of receipt of a claim for an increased rating for the 
veteran's service-connected back disability.  See 38 C.F.R. 
§  3.400 (2005).

The veteran filed a notice of disagreement in May 2003 in 
which he indicated that he was disagreeing with the effective 
date set by the RO.  Although the RO had taken action by way 
of the supplemental statement of the case to increase the 
rating for the back disability and assign an effective date 
of March 22, 2000, a statement of the case was not thereafter 
issued on the effective date for the award of the 60 percent 
rating, apparently because the veteran had referred to his 
disagreement with a "rating decision" dated April 2, 2003, 
not with the April 2, 2003, supplemental statement of the 
case.  The result was that the RO prepared a statement of the 
case in April 2004 that was limited to the question of 
entitlement to an earlier effective date for the award of 
TDIU.  

The Board will not require of the claimant that he understand 
such subtle distinctions when drafting a notice of 
disagreement.  In other words, the Board will accept the 
veteran's May 2003 notice of disagreement as to the effective 
date set for the award of TDIU and with respect to the 
effective date for the award of a 60 percent rating for the 
back disability.  Both were adjudicated on April 2, 2003, and 
it was with both of those adjudications that he disagreed.  
Because the RO has not yet addressed the effective date for 
the 60 percent rating in a statement of the case, and because 
the outcome of the claim for an earlier effective date for 
TDIU in this case is intertwined with the effective date 
question regarding the 60 percent rating, this case will be 
remanded to the RO for further action.  (As noted in the 
indented paragraphs below, a supplemental statement of the 
case is now required.  Although a statement of the case has 
not yet been issued on the one issue, because it is 
intertwined with the other, the Board will take jurisdiction 
of both (if not granted by the RO) after the veteran has been 
given opportunity to present to the RO additional evidence 
and/or argument on the issue of the proper effective date for 
the 60 percent rating.)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

Review of the record discloses that the veteran has not been 
adequately informed as regards the VCAA.  The Board will 
therefore remand this appeal in order to ensure that the 
veteran receives the due process to which he is entitled in 
connection with these issues.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  Specifically, the RO 
must notify the veteran and the 
veteran's representative of any 
information and evidence not of 
record  (1) that is necessary to 
substantiate the veteran's claims 
for earlier effective dates; (2) 
that VA will seek to provide; (3) 
that the veteran is expected to 
provide; and (4) must ask the 
veteran to provide any evidence in 
his possession that pertains to the 
claims in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See also Quartuccio, 
16 Vet. App. at 187.

2.  After undertaking any other 
development deemed appropriate, and 
construing the veteran's May 2003 
NOD as also a NOD regarding the 
effective date of entitlement to a 
60 percent evaluation for his back 
disability, the RO should consider 
the issues on appeal in light of all 
information or evidence received.  
If any benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  (The supplemental statement 
of the case should address both 
effective date issues.)

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

